Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other ends" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the potential order of the conductive members" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “a conductive member” in line 3.  It is unclear if this “conductive member” is the same as “a conductive member” claimed in “a conductive member” in line 4 of claim 1.  Clarification is 
Claim 4 recites “a conductor” in line 3. It is unclear if this “conductor” is the same as the “plurality of conductors” in line 5 of claim 1.  As best understood, it appears this is the same “conductor”.  An amendment changing “a conductor” to “one of the plurality of conductors” is suggested.
Claim 4 recites “a connector” in line 5.   It is unclear if this “a connector” is the same as the “a connector” of line 11 of claim 1.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishihara (US 2012/0019061).
Regarding claim 1, Nishihara discloses a circuit body (50) which is assembled to a battery assembly (see battery assembly in Fig. 2, for example) in which electrodes (terminals 2 and 3) of a plurality of battery cells (1) are arranged in two rows and two or more electrodes adjacent to each other in each row are connected by a conductive member (see Fig. 2 which illustrates a busbar 40 connecting 2 adjacent electrodes/terminals), comprising: 
a plurality of conductors (51, 52) and a substrate (53) which has flexibility (its flexible as it is bent, see Fig. 6 which shows folds of this substrate) and is provided with the plurality of conductors (as depicted in Fig. 6), and wherein 
the substrate includes 
a battery wiring portion which is routed along each row of the electrodes (see Fig. 2 which illustrates printed circuits 50, FPC, routed along each row of electrodes) and where one ends of the plurality of conductors are respectively connected to the conductive members (see Fig. 6 which illustrates the conductive member 40 is connected to the conductors 51 of substrate 53), and 
a connector connection portion (portion where FPC 50 is folded and connected to circuit 20) where the other ends of the plurality of conductors are connected to a connector (ends of conductors 51 and 52 are connected to circuit board 20, paragraph 95), and 
a part of the substrate is overlapped (such as folds/bends which causes overlaps in the substrate 50) in the connector connection portion (see Fig. 3, for example), so an arrangement order of the other ends of the conductors corresponds to the potential order of the conductive members connected to the conductors (see Fig. 3 and paragraph 136 which discloses that the 
Regarding claim 3, Nishihara further discloses the substrate (50) includes a base portion (flat portion that extends along the top of the battery, see Fig. 2) and a folded portion (portion that is folded, see Fig. 2) folded with respect to the base portion, and the folded portion is folded in the connector connection portion and overlapped on the base portion (see Fig. 2 which illustrates this), so an arrangement order of the other ends of the conductors included in the base portion and the folded portion corresponds to the potential order of the conductive members connected to the conductors (such a configurations maintains the potential order/sequence of the electrodes). 
Regarding claim 4, Nishihara further discloses a battery module, comprising: 
a conductive member (busbar 40) connected to one end of a conductor (51) constituting the circuit body (as depicted in Fig. 6); and 
a connector connected to the other end of the conductor (portion where FPC 50 is folded and connected to circuit 20). 

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takase (US 2012/0328920).
Regarding claim 1, Takase discloses a circuit body (30) which is assembled to a battery assembly (see battery assembly in Fig. 1, for example) in which electrodes (terminals 13) of a plurality of battery cells (11) are arranged in two rows and two or more electrodes adjacent to each other in each row are connected by a conductive member (see Fig. 2 which illustrates a busbar 20a connecting 2 adjacent electrodes/terminals), comprising: 

the substrate includes 
a battery wiring portion which is routed along each row of the electrodes (see Fig. 2 which illustrates printed circuits 30 routed along each row of electrodes) and where one ends of the plurality of conductors are respectively connected to the conductive members (see Fig. 7 which illustrates the conductive member 20a is connected to the conductors 32 of substrate 30), and 
a connector connection portion (portion where 30 is folded and connected to ECU 17) where the other ends of the plurality of conductors are connected to a connector (ends of conductors 32 are connected to ECU 17, paragraph 80), and 
a part of the substrate is overlapped (such as folds/bends which causes overlaps in the substrate 30) in the connector connection portion (see Fig. 2, for example), so an arrangement order of the other ends of the conductors corresponds to the potential order of the conductive members connected to the conductors (see Fig. 2 which illustrates that connecting portions 34 are sequentially arranged such that the substrate 30 is folded over and corresponds to the same order in which the conductive members are connected to the conductors). 
Regarding claim 2, Takase further discloses the substrate includes: 
a first substrate routed along one row of the electrodes (see Fig. 2 which shows two substrates 30 along each row of electrodes 13); and 
a second substrate routed along the other row of the electrodes (see Fig. 2 which shows two substrates 30 along each row of electrodes 13), and 
a part of the second substrate is folded in the connector connection portion and overlapped on the first substrate, so an arrangement order of the other ends of the conductors included in 
Regarding claim 3, Takase further discloses the substrate (30) includes a base portion (flat portion that extends along the top of the battery, see Fig. 1) and a folded portion (portion that is folded, see Fig. 1) folded with respect to the base portion, and the folded portion is folded in the connector connection portion and overlapped on the base portion (see Fig. 1 which illustrates this), so an arrangement order of the other ends of the conductors included in the base portion and the folded portion corresponds to the potential order of the conductive members connected to the conductors (such a configurations maintains the potential order/sequence of the electrodes). 
Regarding claim 4, Takase further discloses a battery module, comprising: 
a conductive member (busbar 20A) connected to one end of a conductor (32) constituting the circuit body (as depicted in Fig. 7); and 
a connector connected to the other end of the conductor (ends of conductors 32 are connected to ECU 17, paragraph 80). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725